uniform issue list l vd internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date apr attention legend corporation a corporation b corporation c investment manager d exchange e stock m stock n plan x dear this is in response to your request for a ruling dated date submitted by your authorized representative in which you request a ruling for an extension of the 90-day period in which the trustee of plan x may use the cash proceeds from a tender of shares of corporation b common_stock stock m pursuant to an exchange_offer and merger to purchase shares of stock n for purposes of the net_unrealized_appreciation rules under sec_402 and sec_402 of the internal_revenue_code the code page pursuant to an agreement and plan of merger dated as of the merger agreement among corporation a corporation b and corporation c_corporation a through its wholly owned subsidiary_corporation c offered to exchange dollar_figure in cash and shares of stock n corporation a common_stock for each outstanding share of stock m corporation b common_stock including the associated rights to purchase preferred_stock that is validly tendered and not properly withdrawn the exchange_offer on enreeceeenerress the exchange_offer expired and over of the outstanding shares of stock m were validly tendered to corporation a following the completion of the exchange_offer corporation c merged with and into corporation b and the separate corporate existence of corporation c ceased as a result corporation b became a wholly-owned subsidiary of the corporation a on _ each outstanding share of stock m which had not been exchanged or accepted for exchange in connection with the exchange_offer was converted in the merger into the same amount of cash and the same number of shares of stock n as was paid in the exchange_offer corporation b maintained plan x a 401_k_plan with a number of investment funds including a company stock fund invested in stock m the stock m fund corporation a assumed liability for plan x in connection with the merger through the exchange_offer the plan x trustee pursuant to participant elections tendered a total of shares of stock m to corporation a representing of the shares of stock m held by the stock m fund as a resuit of the tender plan x received dollar_figure and thhthtehe chores of stock n on ttttieenereenee plan x provides that all net_income that is earned on investments in an investment fund described in plan x shall be reinvested by the trustee in that investment fund as the cash proceeds realized by the tender and exchange of stock m by the plan x trustee constitute income with respect to the stock m fund the plan x trustee is required to reinvest the cash proceeds in the stock m fund following the merger however shares of stock m were no longer available as an investment alternative in plan x's company stock fund as all such shares were either exchanged or canceled as part of the merger agreement following the merger corporation b and corporation a became part of the same controlled_group_of_corporations since corporation b is a subsidiary of the corporation a plan x can invest in stock n and such stock will constitute securities_of_the_employer_corporation for purposes of the net_unrealized_appreciation rules thus plan x has been amended to define company stock as stock n and the company stock fund as the stock n fund to reinvest the cash consideration received by plan x trustee with respect to the exchange_offer the corporation b corporation employee benefit committee hired investment manager d to reinvest the cash proceeds in stock n investment manager d has indicated that it will reinvest the cash proceeds in stock n through a combination of open market purchases and off-market trading or crossing stock n is widely held and publicly traded on exchange e the cash consideration received by the plan x trustee with respect to the shares of stock m held by plan x totaled dollar_figure _ based on the closing price of the stock n as of the date of the merger plan x's investment manager d would be required to purchase in excess of shares of stock n representing approximately of the outstanding shares of corporation a in addition to the cash consideration to be reinvested in stock n by investment manager d as a resuit of the exchange_offer investment manager d will also be required to purchase additional shares of stock n as a result of normal plan x operations plan x participants have the ability to direct the investment of their accounts in plan x and may page direct the trustee to invest of contributions in the stock n fund in addition to directing the investment of contributions in the stock n fund participants have the ability to move account balances from other investment funds into the stock n fund investment manager d has stated that off-market trading opportunities are limited and that there is no guarantee of the amount of cash proceeds that can be reinvested in this manner investment manager d has also indicated that open market purchases should not exceed a stated percentage of the shares of stock n traded for a given day based on this investment manager d has stated that a total of trading days would be required to fully reinvest the cash proceeds in stock n under normal trading conditions and without taking into consideration stock n purchases resulting from normal plan operations it is further represented that the share price of stock n in the open market has been subject_to substantial price fluctuations and the considerable number of shares to be purchased by investment manager d could create even greater voiatility with respect to stock n given this volatility the investment manager has determined there may be times during the re- investment period in which it would not be prudent to acquire stock n based on the foregoing you request the following rulings pursuant to the authority granted to the secretary under code sec_402 the 90-day period described in code sec_402 for purposes of reinvesting the proceeds from the tender of stock m to corporation a pursuant to the exchange_offer in stock n be extended for a period of days so that the determination of net_unrealized_appreciation under code sec_402 shall be made without regard to the transactions in which plan x's trustee disposed of stock m and investment manager d uses the proceeds to acquire stock n to the extent that plan x exchanged stock m for stock n or reinvested the proceeds of the tender of stock m in stock n within days of such exchange or tender or within an extended period approved by the secretary pursuant to ruling_request the basis of the stock n for purposes of determining net_unrealized_appreciation under code sec_402 will be equal to the basis of the stock m exchanged or tendered sec_402 provides that for purposes of e the determination of net_unrealized_appreciation shall be made without regard to any transaction in which - a the plan trustee exchanges the plan’s securities_of_the_employer_corporation for other such securities or b the plan trustee disposes of securities_of_the_employer_corporation and uses the proceeds of such disposition to acquire securities_of_the_employer_corporation within days or such longer period as the secretary may prescribe except that this subparagraph shall not apply to any employee with respect to whom a distribution of money was made during the period after such distribution and before such acquisition sec_402 of the code states in part that in the case of a distribution other than a lump sum distribution the amount actually distributed to any distributee from a_trust described in sec_401 of the code and exempt from trust under sec_501 a shall not be include any net_unrealized_appreciation attributable to amounts contributed by the employee sec_402 of the code provides that in the case of any lump sum distribution which consists of securities_of_the_employer_corporation there shall be excluded bp page from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation with respect to the subject transaction we have determined that the plan trustee’s disposal of stock n and the use of these proceeds commencing on teseseee to acquire stock m is a type of transaction contemplated under sec_402 in addition the exchange of stock n for stock m meets the requirements of sec_402 we have also determined based on the facts as submitted relating to the considerable number of shares that must be purchased the particular volatility problems inherent in such a large undertaking and the investment manager’s determination as to the number of trading days needed to prudently reinvest the cash proceeds that the day period provided for under sec_402 is insufficient and that it is reasonable to extend such period by days accordingly we conclude as follows pursuant to the authority granted to the secretary under code sec_402 the 90-day period described in code sec_402 for purposes of reinvesting the proceeds from the tender of stock m to corporation a pursuant to the exchange_offer in stock n be extended for a period of days so that the determination of net_unrealized_appreciation under code sec_402 shall be made without regard to the transactions in which plan x's trustee disposed of stock m and investment manager d uses the proceeds to acquire stock n to the extent that plan x exchanged stock m for stock n or reinvested the proceeds of the tender of stock m in stock n within days of such exchange or tender or within the extended period approved by the secretary pursuant to ruling_request the basis of the stock n for purposes of determining net_unrealized_appreciation under code sec_402 will be equal to the basis of the stock m exchanged or tendered this ruling is based on the assumption that plan x is qualified under sec_401 a of the code at all relevant times relating to the described transaction this ruling is directed solely to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to your authorized representative sincerely yours pence ferns frances v sloan manager employee pians technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative
